This action was begun by plaintiff in error, Bass, against the city of Atoka to recover on a claim alleged to be due from the city to J.E. Davis and by Davis assigned to Bass. The city answered denying any indebtedness to Davis. The case was tried to a jury and verdict rendered in favor of the city. The only error presented by counsel is that the verdict of the jury and the judgment thereon are not supported by the evidence. There was a sharp conflict in the evidence, the city claiming to have paid Davis the full amount due under his contract, and Davis admitting he received the amount, but claiming a portion of the amount, by an arrangement with the mayor, was to reimburse him for expense incurred and was not applied to the credit of the city's indebtedness to him. This issue was submitted to the jury, under proper instruction, and the evidence reasonably tending to support the verdict, such verdict and judgment thereon must be sustained. Muskogee Elec. Tract. Co. v. Rye,38 Okla. 93, 132 P. 336.
Therefore the judgment of the trial court is affirmed.
KANE, JOHNSON, McNEILL, and HIGGINS, JJ., concur.